       Case: 5:19-cv-02726-SL Doc #: 21 Filed: 12/07/20 1 of 2. PageID #: 1196




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 CHRISTOPHER R. CONVERSINO,                       )         CASE NO. 5:19-cv-2726
                                                  )
                        PLAINTIFF,                )         JUDGE SARA LIOI
                                                  )
 vs.                                              )         MEMORANDUM OPINION
                                                  )
 COMMISSIONER OF SOCIAL                           )
 SECURITY,                                        )
                                                  )
                        DEFENDANT.                )


       Before the Court is the report and recommendation of the Magistrate Judge in the

above-entitled action. (Doc. No. 19.) Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made. [. . .]

28 U.S.C. ' 636(b)(1)(C).

       On November 30, 2020, plaintiff filed a response indicating that he would be filing no

objections (Doc. No. 20) and, therefore, has waived his right to a de novo determination by the

district court of any issue covered in the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d,

474 U.S. 140 (1985), reh’g denied, 474 U.S. 1111 (1986); see United States v. Walters, 638 F.2d

947 (6th Cir. 1981).

       The R&R recommends affirming the Commissioner’s decision to deny disability insurance

benefits and dismissing plaintiff’s complaint. The Court has reviewed the R&R, finds it to be very

thoroughly written and reasoned, and, therefore, accepts the same.
      Case: 5:19-cv-02726-SL Doc #: 21 Filed: 12/07/20 2 of 2. PageID #: 1197




       Accordingly, the Court concludes that the Commissioner’s decision denying plaintiff’s

application for disability insurance benefits was supported by substantial evidence and must be

AFFIRMED. This case is DISMISSED with prejudice.


       IT IS SO ORDERED.



 Dated: December 7, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE
